Title: From Commissioners of the Sinking Fund to George Washington, 30 May 1794
From: Commissioners of the Sinking Fund
To: Washington, George



30 May 1794

Resolution of the Trustees of the. Sinkg. Fund.
At a Meeting of the Commissioners of the Sinking Fund on the thirtieth day of May 1794.
Present,
The Vice President of the United States,
The Secretary of the Treasury,
The Secretary of State,
The Attorney General.
The Secretary of the Treasury having informed the board that there was in the Treasury the sum of one hundred thousand Dollars to be disposed of towards sinking the public Debt, it was thereupon,
Resolved, that the said sum be applied accordingly in the purchase of thePpublic Stock in the manner of by the Agent agreed on at the last meeting of the board.—
Signed by order of the board / by

John Adams—May 30. 1794.
Approved—Go. Washington.